Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 8, 2011                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  142463 & (11)(12)                                                                                     Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  TIMOTHY MILES SCOTT,                                                                                      Brian K. Zahra,
           Petitioner-Appellant,                                                                                       Justices


  v                                                                  SC: 142463
                                                                     COA: 301249
                                                                     Grd Traverse CC: 10-028009-AL
  SECRETARY OF STATE,
           Respondent-Appellee.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the December 9, 2010 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court. The motion for peremptory reversal is DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 8, 2011                       _________________________________________
         p0228                                                                  Clerk